         Case 18-40752       Doc 78      Filed 05/07/21 Entered 05/07/21 09:14:38                Desc Notice of
                                         Filing of Transcript Page 1 of 1

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA




In re:
                                                                                                    Case No: 18−40752
MARK E HERMAN

Debtor(s)                                                                                                Chapter 7 Case




                                            Notice of Filing of Transcript
                                and of Deadlines Related to Restriction and Redaction




A transcript of the proceeding held on was filed on 5/3/21. The following deadlines apply:

The parties have until 5/10/21 to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 5/24/21.

If a request for redaction is filed, the redacted transcript is due 6/3/21.

If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 8/2/21 unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber Neil K. Johnson
Reporting Agency − Neil K. Johnson 651−681−8550 or you may view the document at the clerk's office public
terminal.



Dated: 5/7/21                                                  Lori Vosejpka
                                                               Clerk, United States Bankruptcy Court



                                                               By: Kathy
                                                               Deputy Clerk




mnbntrdl 10/16
